MAYFIELD, Justice.
This is a petition for certiorari to the Court of Appeals seeking review of the judgment of the 'Court of Appeals wherein that court rendered no opinion on original deliverance. We have uniformly held that where no opinion was rendered by the Court of Appeals a review of the decision of the Court of Appeals cannot be undertaken by this Court. Hathcock v. State, 259 Ala. 363, 66 So.2d 927; Lancaster v. State, 258 Ala. 561, 64 So.2d 109; Smith v. State, 241 Ala. 99, 1 So.2d 313; Counts v. State, 240 Ala. 530, 200 So. 113; Vardaman v. Benefit Ass’n of Railway Employees, Ala.App., 82 So.2d 271; Sartain v. State, 263 Ala. 395, 82 So.2d 347.
Although no opinion was rendered by the Court of Appeals on original deliverance, the Court of Appeals undertook to write a short memorandum opinion on rehearing. The only two propositions of law commented upon in the rehearing opinion are so patently correct as to require no discussion by this court.
Review by certiorari of decisions of the Court of Appeals is limited to questions of jurisdiction and of law. Ex parte Hale, 225 Ala. 267, 142 So. 589, certiorari denied Hale v. Southern Ry. Co., 25 Ala. App. 111, 142 So. 587.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.